                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION
                                  No. 2:20-CV-50-KS

KATE LINDSAY,                           )
                                        )
                    Plaintiff,          )
                                        )
                    v.                  )             ORDER FOR PAYMENT OF ATTORNEY
                                        )             FEES AND COSTS UNDER
KILOLO KIJAKAZI,1                       )             THE EQUAL ACCESS TO JUSTICE ACT
Acting Commissioner of Social Security, )
                                        )
                    Defendant.          )
___________________________________ )

       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $5,500.00, in full satisfaction of any and all claims arising under the Equal Access to

Justice Act, 28 U.S.C. § 2412. In addition, Plaintiff shall be compensated for the filing fee of

$400.00 from the Treasury Judgment Fund. If the award to Plaintiff is not subject to the Treasury

Offset Program, payment will be made by check payable to Plaintiff’s counsel, Robert W.

Gillikin, II, and mailed to his office Rutter Mills, LLP, 160 W. Brambelton Ave, Norfolk, VA

23510, in accordance with Plaintiff’s assignment to her attorney of her right to payment of

attorney’s fees under the Equal Access to Justice Act.

       SO ORDERED this 10th day of September 2021.



                                              ________________________________
                                              ______________
                                                          _ __________________
                                                                            ___
                                              KIMBERLY LY A. SWANK
                                                       LY
                                              UNITED STATES MAGISTRATE JUDGE


1
  As of July 9, 2021, Kilolo Kijakazi became the Acting Commissioner of Social Security
and is automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also section
205(g) of the Social Security Act, 42 USC 405(g)(action survives regardless of any change in
the person occupying the office of Commissioner of Social Security).



          Case 2:20-cv-00050-KS Document 28 Filed 09/10/21 Page 1 of 1
